OPINION
ONION, Judge.
The offense is driving while license suspended; the punishment, a fine of $100 and 10 days.
We are confronted with the same problem that we were confronted with in Bedell v. State, Tex.Cr.App., 443 S.W.2d 850 and cases there cited. See also Stuart v. State, Tex.Cr.App., 445 S.W.2d 743.
It appears from the record that the sentence was untimely and improperly pronounced. See Article 42.03, Vernon’s Ann. C.C.P. If, however, sentence was properly pronounced, then notice of appeal was not given within ten days thereafter as required by Article 44.08, V.A.C.C.P.
It is clear that for either reason the appeal must be dismissed.
It is so ordered.